Citation Nr: 0112049	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  96-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

What evaluation is warranted for residuals of a right distal 
fibula fracture from June 4, 1995?   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

From July 1, 1991 to June 3, 1995, the veteran was a cadet at 
the United States Military Academy at West Point, New York.  
In August 2000, the veteran notified the RO that she was 
returning to active duty in the United States Navy Reserve, 
effective September 5, 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating action of the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim for a compensable rating for the service-
connected right fibula disorder.  The veteran disagreed with 
November 1995 rating decision; however, on the Substantive 
Appeal received in July 1996, she limited her appeal to the 
issue noted on the title page.  

By an October 1996 rating action, the evaluation of the 
service-connected right fibula disability was increased to 
the present level of 20 percent, effective from June 4, 1995.


FINDING OF FACT

The claims file does not reveal good cause for the veteran's 
failure to report for VA examinations scheduled for January 
2000.


CONCLUSION OF LAW

The veteran's claim of entitlement to an increased rating for 
residuals of a right distal fibula fracture from June 4, 1995 
is denied for failure to report for a scheduled January 2000 
VA examination.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was a cadet at the United States Military Academy 
at West Point from July 1991 to June 1995.  In a June 1995 
statement, the Brigade Surgeon of the Cadet Health Center 
stated that the veteran had graduated from West Point in June 
1995, but was unable to be commissioned due to the myasthenia 
gravis.  

In an August 1995 rating decision, service connection was 
granted for numerous conditions, including the residuals of a 
right fibula fracture and myasthenia gravis.  As noted in the 
Introduction, the veteran perfected her appeal with regard to 
the rating assigned to the residuals of the right fibula 
fracture and that rating was subsequently increased to the 
current level of 20 percent.  

In an attempt to obtain evidence necessary to evaluate the 
severity of the veteran's right ankle disability, the RO 
advised her in September 1998 that a VA examination had been 
requested and she would be notified of the details shortly.  
A VA examination was scheduled for January 2000; however, the 
veteran failed to report to the examination.  Notations 
within the claims folder indicate that the examination was 
canceled because the veteran had "withdrawn her claim."  
There is, however, no written record of any such withdrawal 
in the claims folder and this notation is the only reference 
to a withdrawal of the claim.  The Board also notes that the 
veteran's accredited representative continued to advance 
arguments on the veteran's behalf subsequent to that time.

In correspondence received at the RO in September 2000, the 
veteran indicated that she was returning to "active duty" 
in the United States Navy Reserves, effective from September 
5, 2000, and inquired as to the effect of that action on her 
receipt of benefits.  In a letter to the veteran dated in 
"August 2000," the RO informed her that, based on her 
correspondence, compensation benefits were terminated 
effective September 5, 2000.  She was also notified that when 
she is released from active duty, she may apply to have her 
benefits resumed.  

The law in this regard is clear.  Compensation on account of 
the veteran's own service will not be paid for any period for 
which he or she receives active service pay.  38 U.S.C.A. § 
5304(c) (West 1991); 38 C.F.R. § 3.700(a)(1)(i) (2000). 

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied unless the claimant had good cause for his failure to 
appear.  38 C.F.R. § 3.655.  As noted, the veteran failed to 
report to VA examinations scheduled in January 2000 and there 
is no explanation from the veteran included in the record.  

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) significantly adds to and amends the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  However, in the present case, the Board finds that 
no further assistance to the veteran is required to comply 
with the duty to assist and the benefit sought on appeal must 
be denied.  The veteran was notified of a VA examination in 
connection with her claim for increase, but did not report 
for that examination.  The regulations clearly state, that in 
such an instance, the claim is denied.  In reaching this 
decision, the Board has considered whether due process 
requires that the case be remanded in order to offer the 
veteran an opportunity to present argument as to why a denial 
under the provisions of 38 C.F.R. § 3.655 is not in order; 
however, the veteran was informed of the consequences of any 
failure to report in a September 2000 supplemental statement 
of the case (SSOC).  As such, the benefit sought on appeal is 
denied. 


ORDER

An increased rating for residuals of a right distal fibula 
fracture from June 4, 1995, is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

